DETAILED ACTION
	
Introduction
Claims 21-40 are pending. Claims 21 and 31 are amended. Claims 1-20 are previously cancelled. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 7/19/2022. 

Response to Arguments
Applicant’s arguments are discussed below. 
Rejection of claims 21-40 for nonstatutory double patenting. 
Applicant has filed a terminal disclaimer in response to the previous double patenting rejection, and now argues that the terminal disclaimer renders the double patenting rejection moot. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 21 and 31 under 35 U.S.C. 103
Applicant has amended claims 21 and 31 to recite a step to “determine that the state will not be exceeded when a single large file system request is followed by a single small file system request,” and now argues that the combination of Liang and Dantzig does not teach the system of claims 21 and 31, as amended. Examiner agrees. Nonetheless, the combination of Liang, Dantzig, and Jamjoom teaches the system recited by amended claims 21 and 31. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 21 and 31 recite a step to “determine that the state will not be exceeded when a single large file system request is followed by a single small file system request,” but the meaning of this limitation is unclear because a “state” of a system is not something that can be exceeded. For instance, according to the specification, the state is a metric that measures some performance aspect of the system, such as an average file system request size or a total file system request size over a determined period of time. See par. 76. However, it doesn’t make sense to say that a particular average file system request size is exceeded. Instead, the particular average file system request size can only exceed some threshold value. Thus, for purposes of examination, Examiner will interpret claims 21 and 31 to mean that the system determines that the state of the system does not exceed some threshold value. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 because they are unpatentable over Liang (US 2015/0309874) in view of Dantzig (US 2003/0101265) and Jamjoom (US 2014/0344814).
Regarding claims 21 and 31, Liang teaches a distributed electronic storage system (DESS), comprising: a receive buffer operable to receive and store a plurality of file system requests (A key-value store client 302 includes a request queue 300 for buffering file system requests from applications 301. See par. 46; fig. 3); a transmit buffer operable to store and transmit one or more DESS requests (The key-value store client includes a task queue 440 that stores and transmits a plurality of tasks to storage devices of a distributed key-value store 303. See par. 51); and a DESS processor operable to: determine a rate of file system requests according to the receipt of the plurality of file system requests (The key-value store client determines system backlog information, which may comprise a request arrival rate calculated as a moving average of file system requests stored in the request queue 300. See par. 44, 70), predict a state of the DESS according to the rate of file system requests (For each file system request, the system determines a parameter (NC) based the backlog information which indicates the arrival rate of file system requests. See par. 70), and generate the one or more DESS requests according to the predicted state of the DESS (For each file system request, the system computes generates a number of tasks for the file system request based on the parameter (NC) determined for the file system request. See par. 71).
However, Liang does not teach that the arrival rate is measured per a unit of time. Nonetheless, Dantzig teaches a system for processing a request by a dispatcher, whereby the dispatcher sends the request to a primary server, an offload server, or throttles the request based on the arrival rate of requests, measured in requests per second. See par. 36. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liang so that the request arrival rate is measured in requests per unit of time rather than as “a moving average of the number of requests waiting in request queue 300 upon the 10 most recent request arrivals” (See Liang, par. 68), because doing so may allow the system to more effectively achieve Liang’s express goal of tailoring the number of tasks generated per request based on the request arrival rate. See Liang, par. 44. 
In addition, Liang and Dantzig do not teach that the DESS processor is operable to: determine that the state will not be exceeded when a single large file system request is followed by a single small file system request. Nonetheless, Jamjoom teaches a system for scheduling workloads in a parallel processing environment whereby the system determines that a capacity of the parallel processing environment will not be exceeded when a first large workload is followed by a second small workload. For instance, the system may determine that a first workload of size 9 and a second workload of size 3 do not collectively exceed the parallel processing environment capacity of 12. See par. 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liang and Dantzig so that the system determines that a large request followed by a small request does not exceed the capacity of the system, because doing so allows the system to schedule requests so as to not exceed the capacity of the system. 
 Regarding claims 22 and 32, Liang teaches wherein: the plurality of file system requests are received by a first computing device, the plurality of file system requests are for access to a storage resource on a second computing device, and the one or more DESS requests are transmitted to the second computing device via a network link (The key-value store client receives read/write requests from applications, generates tasks corresponding to the read/write requests, and sends the tasks to storage devices of a distributed key-value store over a plurality of network links. See par. 68-73).
Regarding claims 23 and 33, Liang teaches wherein: the state of the DESS is predicted according to resources required for servicing a first file system request and characteristics of a second file system request, and how many DESS requests are in the one or more DESS requests is determined according to the predicted state of the DESS (For each file system request, the system determines the parameter (NC) based on characteristics of the file system request (i.e., type and size of request. See par. 32), and backlog information which includes characteristics of other file system requests, such as the size and type of the other file system requests. See par. 80, 115). 
Regarding claims 24 and 34, Liang teaches wherein the resources required for servicing the first file system request are determined according to an amount of information to be read during servicing of the first file system request (For each file system request, the system determines the parameter (NC) based on characteristics of the file system request, including whether the request is a read or write request, and the size of the read or write request. See par. 32).
Regarding claims 25 and 35, Liang teaches wherein the resources required for servicing the first file system request are determined according to an amount of information to be written during servicing of the first file system request (For each file system request, the system determines the parameter (NC) based on characteristics of the file system request, including whether the request is a read or write request, and the size of the read or write request. See par. 32).
Regarding claims 26 and 36, Liang teaches wherein the DESS processor is operable to: determine a level of congestion of the DESS. and determine how many DESS file system requests are in the one or more DESS file system requests according to the level of congestion of the DESS (The key-value store client determines backlog information (i.e., utilization information) and uses the backlog information to determine the number of parallel read/write tasks to generate. See par. 70).
Regarding claims 27 and 37, Liang teaches wherein the determination of the level of congestion of the DESS comprises a determination of a load on one or more resources of the DESS (The backlog information represents a level of load or utilization of the resources of the key-value store. See par. 23).
Regarding claims 28 and 38, Liang teaches wherein the one or more resources comprises one or more of: processor resources, memory resources, storage resources, and networking resources (The utilized resources of the key-value store must include at least one of the resources enumerated in claim 27).
Regarding claims 29 and 39, Liang teaches wherein how many DESS file system requests are in the one or more DESS file system requests is determined according to whether a file system request, in the plurality of file system requests, is a data request or metadata request (Metadata requests do not require writing/reading a data object to/from memory and are therefore relatively small in size (if not the smallest type of request). The system may take into the number of pending read or write requests of different sizes in the queue, and will therefore take into account the number of small metadata requests. See par. 80).
Regarding claims 30 and 40, Liang teaches wherein characteristics of a file system request in the plurality of file system requests comprise the size of the file system request (The backlog information that the system uses to determine the number of parallel read/write tasks to generate includes information about queued read/write requests, such as the number of read/write requests of different object sizes. See par. 80).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459